IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43817

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 602
                                                )
       Plaintiff-Respondent,                    )   Filed: July 18, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOHNATHON P. BARTHEL,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and consecutive, unified sentences of ten years, with a
       minimum period of confinement of four years, and ten years indeterminate, for
       two counts of sexual exploitation of a child, affirmed; order denying I.C.R. 35
       motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth Ann
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Johnathon P. Barthel pled guilty to two counts of sexual exploitation of a child. Idaho
Code § 18-1507(2)(a). The district court sentenced Barthel to consecutive, unified sentences of
ten years with four years determinate, and ten years indeterminate. Barthel filed an Idaho
Criminal Rule 35 motion for reduction of sentence, which the district court denied. Barthel
appeals asserting that the district court abused its discretion by imposing excessive sentences and
by denying his Rule 35 motion.



                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Barthel’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Barthel’s judgment of conviction and sentences, and the district court’s order
denying Barthel’s Rule 35 motion, are affirmed.




                                                     2